In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                     No. 10-356V
                             (E-Filed: November 13, 2013)

* * * * * * * * * * * * * * *
SANDRA STEINBERG, as the               *
administrator of the Estate of, ISAIAH *
STEINBERG,                             *          UNPUBLISHED
                                       *
                  Petitioner,          *           Special Master
                                       *           Hamilton-Fieldman
              v.                       *
                                       *           Pediarix, Haemophilus influenza type
SECRETARY OF HEALTH AND                *           B (Hib) vaccine, Pneumococcal
 HUMAN SERVICES,                       *           Conjugate Vaccine (PVC); Death;
                                       *           Decision; Stipulation.
                  Respondent.          *
* * * * * * * * * * * * * * *

John F. McHugh, New York, NY, for Petitioner.
Linda Renzi, Washington, DC, for Respondent.

                        DECISION AWARDING DAMAGES1

       On June 9, 2010, Petitioner, Sandra Steinberg, filed a petition seeking
compensation under the National Vaccine Injury Compensation Program (Athe Vaccine
Program@) on behalf of her son, Isaiah. Petitioner alleged that her son suffered a decrease
in brain function and subsequent death, as a result of receiving the Pediarix vaccine, the
Haemophilus influenza type B (Hib) vaccine, and the Pneumococcal Conjugate Vaccine

       1
           Because this unpublished decision contains a reasoned explanation for the
undersigned’s action in this case, the undersigned intends to post this decision on the
United States Court of Federal Claims’ website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at
44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1)
that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
Otherwise, “the entire” decision will be available to the public. Id.


                                              1
(PVC).2

        Respondent denies that Isaiah’s vaccinations caused his injury and resulting death.
Nonetheless, both parties, while maintaining their above stated positions, agreed in a
Stipulation, filed November 13, 2013, (“Stipulation”) that the issues before them can be
settled and that a decision should be entered awarding Petitioner compensation.

      The undersigned finds said stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The stipulation awards:

       A lump sum of $40,000.00 in the form of a check payable to Petitioner, as
       legal representative of Isaiah Steinberg’s estate. This amount represents
       compensation for all damages that would be available under 42 U.S.C.
       §300aa-15(a) to which Petitioner would be entitled.

Stipulation ¶ 8.

       The undersigned approves the requested amounts for Petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.3


       IT IS SO ORDERED.
                                                 s/Lisa Hamilton-Fieldman
                                                 Lisa Hamilton-Fieldman
                                                 Special Master




       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755,
codified as amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002)
(Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. ' 300aa.
       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties=
joint filing of notice renouncing the right to seek review.


                                             2